TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00478-CV


Dian Maria Betz Jones, Appellant

v.


Teddy Mac Jones, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 193,062-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R

PER CURIAM
	On August 23, 2004, appellant Dian Maria Betz Jones filed a motion entitled "Motion
to Suspend Final Order and Enter Temporary Orders" in case number 03-04-00478-CV, which is her
direct appeal in a divorce case.  The divorce decree signed by the trial court awarded primary custody
of the son of her marriage to the father, Teddy Mac Jones.  Mrs. Jones is proceeding pro se.  Her
motion asks this Court to suspend the effect of the divorce decree and to enter temporary injunctive
relief granting her the right of temporary custody of her son.  Mrs. Jones did not file a supersedeas
bond.  Her motion asks this Court to conduct a evidentiary hearing and order that her son be removed
from his father's custody and placed with her during the pendency of the appeal.
	The Court concludes the requested relief is not appropriate in this case.  Accordingly,
appellant's motion is overruled.
	It is so ordered September 10, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton